Citation Nr: 9930557
Decision Date: 10/26/99	Archive Date: 12/06/99

DOCKET NO. 98-17 885               DATE OCT 26, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Timeliness of Appeal

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

REMAND

The veteran served from February 1945 to September 1946.

The Court has established that when there is an allegation that
there are outstanding relevant VA records, the VA should attempt to
obtain the records. In fact, the Court

has noted that the records are in the constructive possession of
the Secretary. Bell v. Derwinski, 2 Vet. App. 611 (1992).

The appellant informed VA that there were outstanding relevant VA
records and submitted a release. The RO merely filed the document
down. Although the RO informed the appellant that she should submit
new and material evidence, there is nothing to suggest that the RO
did not plan to honor her request. In view of Bell, the case is
remanded for the following:

1. The RO should obtain the VA record referenced in the June 1997
21-4142.

2. The appellant is again informed that she is under an obligation
to submit new and material evidence. If there is evidence that
links the conditions to service, she must submit it to the RO. We
highly recommend that she seek guidance from her representative
(since she has reported that she has dementia).

3. If additional (new) evidence is associated with the file, the RO
may wish to consider the issue of whether new and material evidence
has been submitted.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

- 2 -

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

H.N. SCHWARTZ 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

3 -




